t c summary opinion united_states tax_court reza zia-ahmadi and rachelle l zia-ahmadi petitioners v commissioner of internal revenue respondent sound diagnostic imaging inc petitioner v commissioner of internal revenue respondent docket nos 23635-13s 23636-13s filed date reza zia-ahmadi and rachelle l zia-ahmadi pro_se in docket no 13s reza zia-ahmadi an officer for petitioner in docket no 23636-13s miles b fuller for respondent summary opinion paris judge these cases have been consolidated for trial briefing and opinion these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued to sound diagnostic imaging inc sound diagnostic a notice_of_deficiency determining deficiencies in federal corporate_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively before trial respondent filed a first amendment to answer increasing sound diagnostic’s deficiencies to dollar_figure and dollar_figure and its accuracy-related_penalties to dollar_figure and dollar_figure for and respectively 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2sound diagnostic is a calendar_year taxpayer 3sound diagnostic did not raise the general_business_credit for alternative refueling property in the petition or at trial see rule b any issue not raised in the assignments of error shall be deemed to be conceded that issue with not be discussed further respondent issued to mr and mrs zia-ahmadi4 petitioners a notice_of_deficiency determining deficiencies in federal individual income_tax of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively before trial respondent filed a first amendment to answer increasing petitioners’ deficiencies to dollar_figure and dollar_figure and their accuracy- related penalties to dollar_figure and dollar_figure for and respectively background some of the facts are stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in colorado and sound diagnostic had its principal_place_of_business in colorado when their respective petitions were timely filed i sound diagnostic sound diagnostic is a c_corporation originally incorporated on date petitioners are the sole shareholders of sound diagnostic--mrs zia- ahmadi own sec_51 and mr zia-ahmadi own sec_49 mr zia-ahmadi is the president of sound diagnostic sound diagnostic paid petitioners dollar_figure each in 4mrs zia-ahmadi did not appear for calendar call or trial but she will be bound by the court’s decision wages in and petitioners were sound diagnostic’s only employees in and a ultrasound services sound diagnostic provided ultrasound services to medical offices and clinics throughout southern colorado sound diagnostic entered into professional service agreements with three medical clinics professional service agreements in and under the professional service agreements sound diagnostic contracted to provide ultrasound machines and licensed medical professionals qualified to perform echocardiography cardiovascular and vascular ultrasound services in the medical field of cardiology mr zia-ahmadi either personally or by arranging contract labor was responsible for providing sound diagnostic’s ultrasound services for the years in issue mrs zia-ahmadi did not perform any ultrasound services but did perform sound diagnostic’s bookkeeping recordkeeping and banking both petitioners signed checks drawn on sound diagnostic’s bank account in and 5the wages paid to petitioners were reported as compensation to officers on sound diagnostic’s and forms u s_corporation income_tax return the record does not indicate mrs zia-ahmadi’s corporate officer position for and b equipment leases sound diagnostic did not own ultrasound equipment petitioners’ limited_liability_company azr equipment_leasing llc azr owned two mobile ultrasound machines and leased them to sound diagnostic under one equipment lease sound diagnostic agreed to pay azr monthly rent of dollar_figure under a second equipment lease sound diagnostic agreed to pay azr monthly rent of dollar_figure the equipment lease payments due from sound diagnostic to azr under the equipment leases totaled dollar_figure for each year in issue under both equipment leases azr reserved the right to charge a late payment penalty equal to of the overdue rent payment along with other rights of default if the rent payment was not made by the 10th of the month sound diagnostic was delinquent in its payments to azr due under the equipment leases during both years in issue sound diagnostic did not issue a promissory note to azr for outstanding balances with respect to the delinquent equipment lease payments the record does not reflect that azr charged late payment penalties for the overdue rent payments or exercised any of its other default rights 6see infra p in and sound diagnostic’s only bank account was with sunflower bank in sound diagnostic made payments of dollar_figure to azr under the equipment leases but deducted lease payments of dollar_figure on its return in sound diagnostic made payments of dollar_figure to azr under the equipment leases but deducted lease payments of dollar_figure on it sec_2010 return c payment of petitioners’ personal expenses sound diagnostic paid petitioners’ personal expenses in both years in issue sound diagnostic recorded these as shareholder draws in its general ledger using a code in sound diagnostic recorded shareholder draws of dollar_figure by petitioners in sound diagnostic recorded shareholder draws of dollar_figure by petitioners petitioners assert that the payments of their personal expenses were booked as draws from sound diagnostic but that some of them were treated as unpaid equipment lease payments from sound diagnostic to azr d use of automobiles the professional service agreements required the ultrasound equipment to be transported to each of the medical clinics sound diagnostic did not own any 7petitioners’ opening brief asserts that sound diagnostic set up a loan to shareholders and that there were promissory notes that petitioners’ accountant provided to the irs examiner those promissory notes were not included in the record automobiles but mr zia-ahmadi used his personal automobile to perform his work as an employee of sound diagnostic which included transporting the ultrasound equipment mr zia-ahmadi did not keep contemporaneous_records of the miles he drove to perform his work as an employee of sound diagnostic e and tax returns the notice_of_deficiency and the first amendment to answer sound diagnostic reported gross_receipts of dollar_figure and claimed deductions of dollar_figure on its return it also reported the loans to shareholders with a starting balance of dollar_figure on date and an ending balance of dollar_figure on date sound diagnostic reported gross_receipts of dollar_figure and claimed deductions of dollar_figure on it sec_2010 return it also reported the loans to shareholders with a starting balance of dollar_figure on date and an ending balance of dollar_figure on date sound diagnostic calculated its tax_liabilities at the reduced graduated corporate tax_rate of for and a tax_return_preparer prepared sound diagnostic’s returns for years in issue 8see supra note 9see supra note for respondent in the notice_of_deficiency disallowed sound diagnostic’s deductions for equipment lease payments of dollar_figure and office supplies expenses of dollar_figure for respondent in the notice_of_deficiency disallowed the deduction for equipment lease payments of dollar_figure respondent calculated sound diagnostic’s tax_liabilities at the corporate tax_rate of in his first amendment to answer respondent asserted increased deficiencies of dollar_figure and dollar_figure for sound diagnostic and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively the increased deficiencies reflect the following an increased disallowance of the deduction for equipment lease payments of dollar_figure for and disallowance of deductions for vehicle expenses of dollar_figure and dollar_figure for and respectively 10at trial respondent reduced the disallowance for office supplies to dollar_figure for and conceded that sound diagnostic was entitled to a depreciation deduction for computer equipment of dollar_figure for 11in the notice_of_deficiency respondent determined an overstated equipment lease payment deduction of dollar_figure for see supra p ii azr petitioners organized azr on date as a colorado limited_liability_company and caused it to elect to be treated as a partnership petitioners each own of azr a equipment finance_lease payments and payment of petitioners’ personal expenses the parties stipulated that azr’s only assets during the years in issue were the two ultrasound machines referenced in the equipment leases with sound diagnostic the ultrasound machines referenced in the equipment leases however were purchased by mr zia-ahmadi under finance leasesdollar_figure mr zia-ahmadi contributed the ultrasound equipment to azr and azr assumed mr zia-ahmadi’s liabilities under the leases azr reported as a debit on its balance_sheet dated date a note of dollar_figure payable to the 12the first stipulation of facts states that azr purchased the ultrasound machines the parties also stipulated however two finance leases that have mr zia-ahmadi as the purchaser of the ultrasound machines on one of the leases mr zia-ahmadi is the lessee of one of the ultrasound machines and on the second lease reza zia-ahmadi d b a reza zia-ahmadi ultrasound tech is the lessee of the other ultrasound machine accordingly the court will disregard the parties’ stipulation that azr purchased the ultrasound machines see 93_tc_181 disregarding a stipulation as inconsistent with a stipulated exhibit and instead find that mr zia-ahmadi contributed the ultrasound machines to azr finance company azr also reported as a debit on its balance_sheet dated date a note of dollar_figure payable to the same finance company for and azr’s only source_of_income was sound diagnostic’s payments to it pursuant to the equipment leases in and azr’s only bank account was with sunflower bank azr deposited equipment lease payments received from sound diagnostic into that bank account azr did not maintain any additional records regarding the receipt of sound diagnostic’s equipment lease payments azr made petitioners’ automobile payments and paid some of petitioners’ other personal expenses totaling dollar_figure and dollar_figure for and respectively b azr’s and tax returns for azr reported rent payments of dollar_figure from the equipment leases with sound diagnostics on form_8825 rental real_estate income and expenses of a partnership or an s_corporation attached to its form_1065 u s return of partnership income azr also reported expenses of dollar_figure which included interest of dollar_figure and depreciation of dollar_figure on the form_8825 azr reported its net_income of dollar_figure as net rental real_estate incomedollar_figure 13petitioners reported their shares of azr’s net_income of dollar_figure as nonpassive_income from schedule_k-1 on the schedule e supplemental income continued for azr reported rent payments of dollar_figure from the equipment leases with sound diagnostic on a form_8825 attached to its form dollar_figure however azr received rent payments of only dollar_figure from sound diagnostic in azr also reported expenses of dollar_figure which included interest of dollar_figure depreciation of dollar_figure and lease payments for the ultrasound equipment of dollar_figure on the form_8825 azr reported its net_income of dollar_figure as rental real_estate incomedollar_figure iii petitioners a petitioners’ automobiles in mr zia-ahmadi purchased an audi r sec_4 the purchase of the r sec_4 was financed through a loan from sunflower bank with the borrowers stated as continued and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc attached to their form_1040 u s individual_income_tax_return 14the total equipment lease payments due under the sound diagnostic lease were dollar_figure although azr’s reported rent payments of dollar_figure matched sound diagnostic’s reported equipment lease expense for petitioners did not offer any explanation for the additional_amount reported 15petitioners reported their shares of azr’s net_income of dollar_figure as nonpassive_income from schedule_k-1 on the schedule e attached to their form_1040 azr sound diagnostic and mr zia-ahmadidollar_figure mr zia-ahmadi signed as cfo for both azr and sound diagnostic and pledged as collateral a secured interest in azr’s ultrasound equipment mr zia-ahmadi primarily drove the r sec_4 and used it in carrying on his work for sound diagnostic the r sec_4’s title was not offered into evidence for and azr made monthly payments of dollar_figure labeled loan payment to sunflower bank the dollar_figure monthly payment was the amount due to sunflower bank under the promissory note executed by azr sound diagnostic and mr zia-ahmadi for the purchase of the r sec_4 azr made total payments to sunflower bank during and of dollar_figure on date mr zia-ahmadi purchased an audi q7 mrs zia- ahmadi primarily drove the q7 it was not used to conduct sound diagnostic’s business in date mr zia-ahmadi sold the r sec_4 to an unrelated party for dollar_figure and he deposited the proceeds into azr’s bank account mr zia- ahmadi was the only seller stated on the sale agreement on date mr zia-ahmadi withdrew dollar_figure from azr’s sunflower bank account to 16mrs zia-ahmadi is listed as a borrower on the sunflower bank credit application_for the r sec_4 but she is not listed as a borrower on and did not sign the promissory note for the r sec_4 use as a downpayment for the purchase of an audi r8 mr zia-ahmadi financed the purchase as the only borrower mr zia-ahmadi did not use the r8 to perform his work for sound diagnostic petitioners conceded that none of their automobiles were azr’s assets b petitioners’ and returns the notice_of_deficiency and the first amendment to answer on their joint federal_income_tax return petitioners reported wages of dollar_figure from sound diagnostic and income of dollar_figure from azrdollar_figure petitioners did not report any net_earnings_from_self-employment for petitioners also claimed on schedule a itemized_deductions new motor_vehicle taxes of dollar_figure and personal_property_tax of dollar_figure for on their joint federal_income_tax return18 petitioners reported wages totaling dollar_figure from sound diagnostic and net_income of dollar_figure from azrdollar_figure petitioners did not report any net_earnings_from_self-employment for 17azr reported on the schedules k-1 partner’s share of income deductions credits etc that petitioners were both general partners or llc member managers and passive individual partners 18in petitioners had their fourth child respondent has conceded that petitioners had a fourth qualifying_child in who was not previously claimed as a dependent on their joint federal_income_tax return 19azr reported on the schedules k-1 that petitioners were both general partners or llc member managers and passive individual partners petitioners also claimed a schedule a deduction for an ownership tax20 of dollar_figure the same tax_return_preparer who prepared sound diagnostic’s returns prepared petitioners’ returns for the years in issue respondent issued to petitioners a notice_of_deficiency in which he increased azr’s net passthrough income by dollar_figure consisting of decreased gross_receipts of rent from the equipment leases of dollar_figure and a disallowed_interest_expense deduction of dollar_figure for respondent also increased azr’s net passthrough income by dollar_figure consisting of decreased gross_receipts of rent from the equipment leases of dollar_figure disallowed_interest_expense deductions of dollar_figure disallowed depreciation of dollar_figure and disallowed lease expense deductions of dollar_figure for dollar_figure in his first amendment to answer respondent asserted increased deficiencies of dollar_figure and dollar_figure for petitioners and accuracy-related_penalties of dollar_figure and dollar_figure for and respectively the increased deficiencies reflect 20colorado levies an annual ownership tax in lieu of property_tax on registered vehicles colo rev stat sec 21the increased amounts of passthrough income of dollar_figure and dollar_figure for and respectively are stated as such on form 4605-a examination changes - partnerships fiduciaries s_corporations and interest charge domestic international sales corporations unagreed and excepted agreed the increased amounts of passthrough income are listed as dollar_figure and dollar_figure for and respectively on form 886-a explanation of items the following receipt of dividends from sound diagnostic of dollar_figure and dollar_figure in and respectively distributions from azr of dollar_figure and dollar_figure in and respectively and distributions that exceeded petitioners’ bases in azr by dollar_figure in dollar_figure discussion i burden_of_proof the commissioner’s determination_of_a_deficiency in tax is presumptively correct 290_us_111 generally the burden_of_proof is on the taxpayer to show that the commissioner has erred in his determination rule a that presumption however applies only to the determinations in the statutory_notice_of_deficiency if the commissioner asserts an increased deficiency or new_matter after the notice_of_deficiency is issued then the burden_of_proof as to the increased deficiency or new_matter is on him rule a wayne bolt nut co v 22on brief respondent conceded that the unreported dividends are dollar_figure and dollar_figure for and respectively 23on brief respondent requested a finding of fact that the distributions from azr are dollar_figure and dollar_figure for and respectively 24on brief respondent conceded that the distribution in excess of petitioners’ bases was dollar_figure for commissioner 93_tc_500 respondent increased the deficiencies and added new_matter in the first amendments to answer for sound diagnostic and petitioners therefore respondent has the burden_of_proof with respect to the increased deficiencies and the new_matter see rule a ii sound diagnostic the court must decide with respect to sound diagnostic whether it is entitled to a deduction claimed for equipment lease payments of dollar_figure and dollar_figure for and respectively versus the dollar_figure and dollar_figure it actually paid to azr it is entitled to deduct vehicle expenses with respect to certain automobiles of dollar_figure and dollar_figure for and respectively it should be taxed as a personal_service_corporation at the corporate tax_rate of for and and it is liable for accuracy-related_penalties for and a sound diagnostic’s equipment lease payments and vehicle expense deductions deductions are a matter of legislative grace sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed see sec_6001 sec_1_6001-1 income_tax regs personal living or family_expenses however are generally nondeductible sec_262 equipment lease payments for and the equipment lease payments were ordinary and necessary expenses of sound diagnostic despite mr zia-ahmadi’s intention to operate the ultrasound business between two separate entities sound diagnostic and azr the actual operations did not always respect the existence of these separate entities sound diagnostic paid some of petitioners’ personal expenses and did not make lease payments to azr timely petitioners claim that the substance of the payments for personal expenses was to cover shortfalls in the monthly lease payments that sound diagnostic was required to make to azr for and azr had the right under the equipment leases to charge sound diagnostic a late fee to take back possession of the ultrasound machines or to terminate the equipment leases azr did not do any of that the lack of action by azr indicates that it did not treat sound diagnostic’s payments as insufficient or late the record therefore supports as the allowable deduction for only the amount azr was paid as rent from the equipment leases dollar_figure and not the amount due under the equipment leases for payments recorded in sound diagnostic’s bank statements for equipment lease payments totaled dollar_figure and azr claimed rent payments of dollar_figure from the equipment leases the total amount of equipment lease payments due under the equipment leases for was dollar_figure the court finds sound diagnostic’s deduction for lease payments limited to dollar_figure for the amount it actually paid azr vehicle expenses for and respondent denied sound diagnostic’s claimed deductions for vehicle expenses in his amendment to answer the court determines that in regard to this new_matter respondent has met his burden_of_proof sound diagnostic did not own any automobiles during the years in issue thus it cannot claim deductions for any vehicle expenses see siragusa v commissioner tcmemo_1980_68 holding that a taxpayer could not deduct vehicle expenses for a borrowed car see also revproc_2008_72 2008_2_cb_1286 a taxpayer may use the business standard mileage rate with respect to an automobile that is either owned or leased by the taxpayer emphasis added dollar_figure therefore sound diagnostic is not entitled to vehicle expense deductions for automobiles for and b personal_service_corporation in and generally c corporations are taxed at graduated income_tax rates sec_11 if however a c_corporation is a qualified_personal_service_corporation under sec_448 it will be taxed at a flat income_tax rate sec_11 a c_corporation will be treated as a qualified_personal_service_corporation if two tests are satisfied a function test and an ownership test sec_448 and b sec_1_448-1t and temporary income_tax regs fed reg date as amended by t d fed reg date t d fed reg date and t d fed reg date employee in applying each of the tests the court must first determine who are employees of sound diagnostic for purposes of the function test under sec_25rev proc sec_5 2008_50_irb_1286 was superseded by revproc_2009_54 sec_5 2009_51_irb_930 for revproc_2009_54 sec_5 contains the same phrase quoted above from revproc_2008_72 the term employee is not defined in the case of employees who are also owners of a corporation however for purposes of employment_taxes corporate officers are defined as statutory employees sec_31_3121_d_-1 employment_tax regs see alexander v commissioner tcmemo_2013_203 at both mr and mrs zia-ahmadi were compensated as corporate officers accordingly they were both employees for purposes of the function test for purposes of the ownership test the regulations under sec_448 provide a definition of employee ii definition of employee-- for purposes of the ownership test of sec_1_448-1t a person shall not be considered an employee of a corporation unless the services performed by that person for such corporation based on the facts and circumstances are more than de_minimis sec_1_448-1t temporary income_tax regs supra although sound diagnostic hired consultants and contract labor petitioners performed all employee services of sound diagnostic thus their services were more than de_minimis sound diagnostic paid them each dollar_figure in wages for each of the years in issue mr zia-ahmadi was the principal person responsible for transporting and operating the ultrasound equipment as well as managing and maintaining the contracts with medical providers mrs zia-ahmadi performed bookkeeping and administrative services the record includes a substantial number of checks from sound diagnostic’s account that bear her signature and the court concludes that mrs zia-ahmadi’s services were regular and not de_minimis accordingly for purposes of the ownership test the court finds that petitioners meet the definition of employees of sound diagnostic therefore petitioners were sound diagnostic employees for both the function and ownership tests for the years in issue function test the requirements of the function test are met if substantially_all of the corporation’s activities involved the performance of services in one of the following qualifying fields health law engineering architecture accounting actuarial science performing arts or consulting sec_448 sec_1 1t e i temporary income_tax regs supra s ubstantially all of the activities are measured by time spent by employees providing services sec_1_448-1t temporary income_tax regs supra sec_1 4487-1t e ii temporary income_tax regs defines the provision of activities in the field of health as follows t he performance of services in the field of health means the provision of medical services by physicians nurses dentists and other similar health-care professionals the performance of services in the field of health does not include the provision of services not directly related to a medical field even though the services may purportedly relate to the health of the service_recipient for example the performance of services in the field of health does not include the operation of health clubs or health spas that provide physical exercise or conditioning to their customers sound diagnostic asserts that its employees do not perform services in the field of health because employees who operate the ultrasound equipment sonographers are not required to be licensed in colorado do not provide direct treatment services to patients and do not make healthcare decisions healthcare professionals however are not limited to physicians or to licensed medical service providers the court has held that the scope of the qualifying fields under sec_448 does not turn on state licensing laws 134_tc_167 rather whether a service is performed in one of the qualifying fields is to be decided by all relevant indicia including the text of the statute its legislative_history and regulations application of the normal meaning of the term ‘health’ and examination of services historically regarded as within the qualifying field id sound diagnostic proposes a narrow interpretation of the term health the court has previously rejected taxpayers’ overly restrictive arguments in defining the various services listed in the sec_448 temporary income_tax regulations 128_tc_42 holding that the taxpayer’s definition of accounting services was overly restrictive the temporary income_tax regulations do not so narrowly construe the requirements of the function test under sec_448 rather the phrase field of health includes services provided by healthcare professionals that are directly related to a medical field see sec_1_448-1t temporary income_tax regs supra thus the court rejects sound diagnostic’s narrow reading and finds that the services performed by sound diagnostic’s employees were in the field of health sound diagnostic also argues that none of its employees were healthcare professionals because they were not subject_to minimum requirements to provide ultrasound services mr zia-ahmadi’s testimony however contradicts sound diagnostic’s contention mr zia-ahmadi testified that he attended and completed a two-year ultrasound associate program and worked for a hospital for a few years performing ultrasound services before forming sound diagnostic he was the only employee of sound diagnostic to perform the ultrasound activities for the years in issue he also testified that while colorado does not have a formal educational requirement for sonographers employers and radiologists prefer a trained sonographer who has completed a two-year ultrasound associate program sound diagnostic’s professional service agreements also support the finding that mr zia-ahmadi was a healthcare professional in the years in issue the professional service agreements expressly state that sound diagnostic contracts and employs licensed medical professionals they also state that sound diagnostic would obtain and maintain accreditation with among other organizations the american college of radiology a professional medical society the court concludes that sound diagnostic performed services in the qualifying field of health see sec_1_448-1t and temporary income_tax regs supra moreover black’s law dictionary defines a professional as a person who belongs to a learned profession or whose occupation requires a high level of training and proficiency black’s law dictionary 9th ed sec_1_448-1t temporary income_tax regs supra distinguishes between healthcare professionals who perform services directly related to a medical field-- which include but are not limited to physicians nurses dentists--and persons who are not healthcare professionals who perform services that provide physical exercise or conditioning such as employees who work at health clubs or health spas sonographers are more similar to physicians and nurses than to health club or health spa employees therefore mr zia-ahmadi in performing the ultrasound activities as a sonographer was a healthcare professional sound diagnostic also argues that it was not a qualified_personal_service_corporation because less than of its revenue was generated by personal services the fatal flaw with sound diagnostic’s approach is that it relies upon revenue rather than time spent by its employees under the function test substantially_all of the activities of a corporation are measured by the time employees spent on activities not the amount of revenue the employees generated substantially_all of the activities are in the qualifying field if the employees of the corporation spend or more of their time in one of the qualifying fields sec_1_448-1t temporary income_tax regs supra sound diagnostic’s only employees were petitioners the performance of any activity incident to the actual performance of qualifying field services including administrative services is considered the performance of services in that field id administrative services include secretarial purchasing and payroll services sec_1_448-1t example i temporary income_tax regs supra the bookkeeping recordkeeping and banking services mrs zia-ahmadi performed are administrative services and considered for purposes of the function test petitioners were both employees of sound diagnostic and or more of their time as such employees was spent on activities in the field of health therefore sound diagnostic meets the function test ownership test the ownership test requires that for the taxable_year of the corporation’s stock by value be held directly or indirectly by employees performing services in connection with activities in a qualifying field sec_1 1t e i a temporary income_tax regs supra in and petitioners the only employees of sound diagnostic owned of sound diagnostic’s stock the court concludes that petitioners performed services for sound diagnostic in connection with activities in a qualifying field described under the function test therefore sound diagnostic meets the ownership test of sec_448 therefore for the reasons stated above sound diagnostic is a qualified_personal_service_corporation and is taxed at a flat rate iv petitioners and azr petitioners equally owned azr azr owned ultrasound equipment that it leased to sound diagnostic additionally sound diagnostic and azr paid many of petitioners’ personal expenses for federal_income_tax purposes petitioners caused azr to elect to be taxed as a general_partnership and it filed partnership returns for and consequently petitioners are taxed on their distributive shares of azr’s gross_receipts and are entitled to deduct their distributive shares of azr’s expenses as partners of azr further petitioners have bases in their partnership interests in azr a constructive dividends from sound diagnostic sound diagnostic also paid petitioners’ personal expenses totaling dollar_figure and dollar_figure for and respectively from its corporate bank account but for the same time period it did not make the full monthly contracted equipment lease payments to azr respondent contends that sound diagnostic’s payments of petitioners’ personal expenses should constitute dividends rather than substitute equipment lease payments owed to azr mr zia-ahmadi asserts that the payment of petitioners’ personal expenses was essentially the same as if sound diagnostic had made the full equipment lease payments to azr with azr distributing the payments to petitioners and petitioners paying their personal expenses sound diagnostic is a c_corporation and not mr zia-ahmadi’s sole_proprietorship treating the payments for personal expenses as a distribution with an allocation of the distribution as equipment lease payments to azr is a step too far additionally although sound diagnostic’ sec_2010 return reflected a loan of dollar_figure to shareholders at the end of neither it or petitioners produced promissory notes to support the existence of such a loan therefore the court concludes that the amounts paid for petitioners’ personal expenses are constructive dividends from sound diagnostic to petitioners for and b azr’s gross_receipts azr reported income from the lease of the ultrasound equipment to sound diagnostic of dollar_figure and dollar_figure for and respectively but sound diagnostic claimed a deduction for equipment lease payments to azr of dollar_figure and dollar_figure for the same years respondent contends that azr must report an amount of income the same as the amount of equipment lease payment deductions claimed by sound diagnostic the court has previously found that sound diagnostic’s deductions were limited to the amount it actually paid azr and that azr’s gross_receipts should be reduced to reflect those amounts the court finds that azr’s rental income for and is equal to the equipment lease payments made by sound diagnostic totaling dollar_figure and dollar_figure for and respectively c azr’s depreciation and interest_expense deductions sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business the taxpayer must own the property or make and maintain a capital_investment in the property to be entitled to a depreciation deduction with respect to such property larimore v commissioner tcmemo_1986_326 tax ct memo lexis at see 68_tc_767 on it sec_2010 form_1065 azr claimed a deduction for automobile depreciation of dollar_figure with respect to the r8 and the q7 azr neither owned nor leased either of these automobiles nor was either automobile used for azr’s business_purpose the court concludes that azr was not entitled to the claimed automobile depreciation deduction for the r8 and the q7 for respondent also disallowed_interest_expense deductions of dollar_figure and dollar_figure for and respectively for interest that related to the acquisition of petitioners’ personal automobiles the payments to finance those automobiles were not a business_expense of azr rather the payments were personal expenses of petitioners and are not deductible by azr for and therefore respondent’s disallowance of these interest_expense deductions is sustained d azr’s lease expenses for and in addition to the deductions claimed for depreciation relating to the ultrasound equipment azr also claimed deductions for the lease payments under the finance leases for the ultrasound equipment for and these leases were agreements by mr zia-ahmadi as lessee to purchase the ultrasound equipment over time after making a series of lease payments during a set period and thereafter being entitled to acquire the property at a nominal cost at the end of the lease mr zia-ahmadi then contributed the equipment and the leases to azr the ultrasound equipment leases were capital leases the payments under a capital lease represent the purchase of equipment and are not a current_expense see holden v commissioner tcmemo_2015_83 at petitioners cannot deduct lease payments in addition to deducting depreciation for the ultrasound equipment therefore the court finds that azr’s claimed deductions for lease payments are not allowed for and e self-employment_tax on azr’s passthrough income sec_1401 imposes a tax upon a taxpayer’s self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment include a taxpayer’s distributive_share whether distributed or not of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member sec_1402 azr incorrectly reported its income and expenses from the lease of the ultrasound equipment on form_8825 azr’s only earned_income was from sound diagnostic’s lease payments for the ultrasound equipment the income from the equipment leases was income from azr’s trade_or_business and petitioners cannot rely on incorrectly reporting the lease income on form_8825 to avoid self- employment_tax therefore petitioners are liable for self-employment_tax on the passthrough income from azr they reported on their and returns f azr distributions in excess of petitioners’ bases in respondent contends that azr’s payments of petitioners’ personal expenses must be examined under the partnership_taxation rules and if they exceed petitioners’ bases in their partnership interests the payments should be taxed to them as capital_gain under sec_731 respondent determined that azr made distributions of dollar_figure that exceeded petitioners’ bases in azr for respondent calculated the distributions in excess of the bases by using azr’s bank statements and balance sheets for and which were entered into evidence as joint exhibits petitioners did not dispute the figures used or respondent’s method of calculating the excess bases for petitioners’ only argument is that respondent failed to take into consideration promissory notes between azr and sound diagnostic concerning unpaid lease payments 26the distributions in did not exceed petitioners’ bases in azr mr zia-ahmadi testified that he was not sure whether such promissory notes existed and petitioners did no more than state in their posttrial brief that such notes did exist petitioners did not request that the record be reopened to have the notes admitted into evidence petitioners have failed to produce any evidence to rebut respondent’s calculations of their excess bases in azr for therefore respondent’s determination that petitioners received distributions in excess of their bases in azr and that those distributions shall be taxed as long- term capital_gain is sustained g miscellaneous deduction for mileage petitioners assert that they are entitled to unreimbursed employee_business_expense deductions for mileage that mr zia-ahmadi drove as an employee of sound diagnostic mr zia-ahmadi drove his personal automobiles as an employee of sound diagnostic and was not reimbursed for their use the strict substantiation rules under sec_274 apply to the use of listed_property as defined in sec_280f which includes passenger automobiles to deduct vehicle expenses for automobiles the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use ie mileage the time and place of the travel entertainment or use and its business_purpose sec_274 flush language sec_1_274-5t i - iv temporary income_tax regs fed reg date the r sec_4 was used for sound diagnostic’s business_purpose ie to transport the ultrasound equipment to the medical clinics mr zia-ahmadi did not maintain contemporaneous mileage logs he attempted to reconstruct them for purposes of trial but the court concluded that the reconstruction was not reliable respondent conceded on brief that mr zia-ahmadi had driven big_number miles for business in both and mr zia-ahmadi however did not provide adequate_records or evidence to substantiate any mileage in excess of the amounts respondent conceded for and the court finds that petitioners are entitled to a miscellaneous unreimbursed employee_business_expense deduction for big_number miles driven for each year in issue and those expenses are subject_to the computation limitations in effect for and dollar_figure v accuracy-related_penalties for and respondent determined accuracy-related_penalties for sound diagnostic and petitioners for and sec_6662 and b and provides an 27the court has found that mr zia-ahmadi drove the r sec_4 for business purposes mr zia-ahmadi testified that he also drove a volkswagen jetta for business purposes the court need not make a determination that mr zia-ahmadi also drove the jetta for business purposes because even assuming he did he has failed to substantiate any mileage in excess of what respondent has conceded accuracy-related_penalty equal to of the underpayment attributable to any substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations while sec_7491 places a burden of production on the commissioner with respect to an individual taxpayer’s liability for an accuracy-related_penalty under sec_6662 sec_7491 does not apply where the taxpayer is a corporation therefore sound diagnostic bears the burden of proving that it is not liable for accuracy-related_penalties reflected in the notice_of_deficiency under sec_6662 see 126_tc_191 the court concludes that sound diagnostic has not met its burden of production although respondent bears the burden of production with respect to the and accuracy-related_penalties determined for petitioners respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions because the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 respondent increased the accuracy-related_penalties under sec_6662 in his first amended answer and respondent bears the burden of proving the liability for the increased amounts the court concludes that respondent has met his burden for corporations there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the lesser_of of the tax required to be shown on the tax_return or if greater dollar_figure or dollar_figure sec_6662 for individuals there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 higbee v commissioner t c pincite sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable person to be exceptionally beneficial under the circumstances see sec_1_6662-3 income_tax regs pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 reasonable_cause requires a taxpayer to have exercised ordinary business care and prudence as to the disputed item 115_tc_43 citing 469_us_241 162_f2d_628 3d cir 122_f2d_843 3d cir and 110_tc_297 aff’d 299_f3d_221 3d cir good-faith reliance on the advice of an independent competent professional about the tax treatment of an item may meet this requirement id to reasonably rely on a professional’s advice a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite a sound diagnostic the court finds that in the event the computations under rule establish that there is an understatement of income_tax that exceeds the lesser_of of the tax required to be shown on each of sound diagnostic’s returns or if greater dollar_figure or dollar_figure see sec_6662 a then sound diagnostic has substantially understated its income_tax and is liable for penalties under sec_6662 and b for and whether or not the computations under rule establish a substantial_understatement_of_income_tax for either year sound diagnostic is liable for accuracy-related_penalties because it was negligent in the preparation of its tax returns for and sound diagnostic has not provided any evidence including credible testimony that it made a reasonable attempt to ascertain the correctness of the expenses it reported with respect to the equipment lease payments and the vehicle expenses with respect to petitioners’ personal automobiles sound diagnostic was negligent with respect to the overstated equipment lease payment deductions and the claimed vehicle expense deductions for and although a tax preparer prepared sound diagnostic’s tax returns the evidence does not show that it relied on that tax preparer’s advice for its reporting on any of the issues in dispute sound diagnostic has not proven that it had an honest misunderstanding of the law that is reasonable in light of all the facts and circumstances sound diagnostic has not proven that the underpayments for and were due to reasonable_cause and good_faith within the meaning of sec_6664 and so it is liable for an accuracy-related_penalty for each year in issue b petitioners the court finds that in the event the computations under rule establish that there is an understatement of income_tax that exceeds the greater of of the tax required to be shown on petitioners’ returns or dollar_figure see sec_6662 then petitioners have substantially understated their income_tax and are liable for penalties under sec_6662 and b for and whether or not the computations under rule establish a substantial_understatement_of_income_tax petitioners are liable for the accuracy-related_penalties because they were negligent in the preparation of their tax returns for and petitioners focus on the efforts they made once their tax returns were under examination to establish that they were not negligent the period when a taxpayer’s conduct is examined for negligence however is when the tax_return was filed petitioners have not provided any evidence including credible testimony that they made a reasonable attempt to ascertain the correctness of the expenses they reported with respect to azr’s gross_receipts the correctness of excluding self-employment_tax on azr’s passthrough income by classifying the ultrasound lease income as rental real_estate income or the tax consequences of the payment of their personal expenses by both sound diagnostic and azr a reasonable person would have questioned whether the payments by a separate_entity of personal expenses were deductions for the entity a reasonable person would have also questioned whether a separate_entity could deduct expenses for automobiles that he or she owned and used for personal reasons the court concludes petitioners were negligent with respect to the miscalculated gross_receipts of azr the failure to pay self-employment_tax on their azr income and the failure to treat the payment of some of their personal expenses as income for and the same tax preparer who prepared sound diagnostic’s returns prepared petitioners’ tax returns for the years in issue petitioners did not prove however that they relied on that tax preparer’s advice with respect to any of the items in dispute they have not proven that they had an honest misunderstanding of the law that is reasonable in light of all the facts and circumstances petitioners have not proven that the underpayments for and were due to reasonable_cause and good_faith within the meaning of sec_6664 and so they are liable for an accuracy-related_penalty for each year in issue the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
